Citation Nr: 1434370	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-25 430	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDING OF FACT

The Veteran's hearing loss is manifested by no more than Level I hearing acuity in the right ear and Level XI hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran alleges that his bilateral hearing loss has progressively worsened since the date of service connection and is more severe than contemplated by his currently assigned disability rating.  However, for the reasons set forth below, the Board finds that the evidence of record does not warrant an increased evaluation.

I.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, notice was provided in a letter dated in July 2010, prior to adjudication by the RO.  That notice letter specifically advised the Veteran of the evidence needed to substantiate his claim for an increased rating for hearing loss, as well as his responsibilities, and those of VA, for obtaining such evidence.  In addition, that letter described in detail how VA assigns a disability rating and an effective date following the initial grant of service connection.  Therefore, that letter satisfied both the threshold notice criteria under Pelegrini v. Principi, 18 Vet. App. 112 (2004), as well as the heightened requirements set forth in Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  Accordingly, the Board finds that VA has fulfilled its duty to notify with respect to the aforementioned claim such that no further notice is necessary. 38 C.F.R. § 3.159(b). 

The Veteran was provided an adequate VA examination in connection with his present claim in August 2010.  Further, the Veteran's claim file contains a private audiological examination in December 2010.  While he has reported that his hearing loss is more disabling than the 10 percent evaluation, he has not indicated, and the evidence does not show, that his hearing loss has worsened since the August 2010 examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  As such, the Board considers it unnecessary to obtain a new examination or opinion with respect to that issue.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (Fed. Cir. 2007).  The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Merits of the Appeal

The Veteran seeks increased compensation for his bilateral hearing loss, which has been evaluated under the criteria set forth in the VA Schedule for Rating Disabilities.  These criteria are intended to represent the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities, which must be reviewed in relation to their history.  38 C.F.R. § 4.1.

The Veteran's bilateral hearing loss is evaluated according to a mechanical application of the Rating Schedule, using numeric designations that are based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Ratings for bilateral defective hearing range from zero percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 (2013).

The current rating criteria include alternate methods of rating exceptional patterns of hearing loss, as defined in 38 C.F.R. § 4.86.  The first such method provides that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or above, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  The second alternate rating method provides that, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b).

In this case, the Veteran meets the criteria for a rating based on the first exceptional pattern of hearing, in the left ear only.  Accordingly, his left ear hearing loss will be evaluated according to the provisions of 38 C.F.R. § 4.86(a) as well as the standard method.  38 C.F.R. §§ 4.85, 4.86(a).  The Veteran's audiological findings do not support application of the provisions of 38 C.F.R. § 4.86(b) in either ear. 

By way of history, the Board observes that the Veteran's disability rating for hearing loss has been previously adjudicated in rating decisions issued in February 1973, May 1976, April 1988, April 1997, and October 2006.  The claim currently on appeal arises from a September 2010 rating decision, which arose from an increased rating claim received on June 30, 2010.  As such, the rating period on appeal potentially extends from June 30, 2009, one year prior to the date of receipt of his increased rating claim.  See 38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1 provides that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will consider pertinent evidence dated prior to June 30, 2009, but only to the extent that it is found to shed additional light on the Veteran's disabilities in relation to the rating period on appeal.

The Board now turns to the pertinent evidence of record.  As detailed below, that evidence shows that the Veteran's bilateral hearing loss has been adequately compensated by his previously assigned disability rating.

Prior to the current appeal period, the Veteran underwent periodic VA audiological examinations in January 1973, February 1997, and August 2006, which revealed that he had progressively worsening bilateral hearing loss that was slight to moderate in his right ear and profound in his left ear.  

During the instant appeal period, the Veteran was afforded an August 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
Avg.
RIGHT
40
40
30
30
35
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and zero percent in the left ear.  The August 2010 VA examiner commented that the Veteran's test results comported with diagnoses of profound sensorineural hearing loss in the left ear and mild sensorineural hearing loss in the right ear. 

During the VA examination, the Veteran reported experiencing decreased hearing and difficulty understanding speech at times.  Additionally, the August 2010 examiner observed that the Veteran's hearing loss, by his own account, caused him "to ask people to repeat themselves and routinely misunderstand what is said."  The physical examination revealed normal auricle and external ears.  

Following the August 2010 VA examination, the Veteran underwent a private audiological examination from Pitt County Center for Hearing in December 2010.  At that time, the Veteran's bilateral puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
40
40
X
20
X
LEFT
80
85
X
80


It is unclear from the audiogram whether the Veteran's left ear hearing loss was measured appropriately or if it could not be tested.  In any case, speech audiometry was not noted.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  It would be futile for the Board to seek clarification of the Veteran's private audiometry findings as no speech recognition score was provided and the hearing testing that was recorded does not appear to indicate any worse hearing compared to the August 2010 VA examination report.  Accordingly, the Board has concluded that attempts to clarify the results of the December 2010 private evaluation are not warranted in this case.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  Therefore, the Board finds that the December 2010 hearing test results are invalid for rating purposes.

A VA audiology report dated March 2011, notes mild hearing loss with excellent speech discrimination in the right ear.  The audiologist noted a 10 decibel change since 2006 that was found to be an insignificant change.  The results show that testing was 35 decibels at 2000 Hz in March 2011.  This shows a slight improvement from the testing at the VA examination which showed 40 decibels at 2000 Hz in the right ear on August 2010.  The evidence does not show an increase in the severity of the Veteran's right ear hearing loss to entitle an increased evaluation.  

Accordingly, applying the August 2010 VA examination results to Table VI in 38 C.F.R. § 4.85 yields findings of Level I hearing loss in the right ear and Level XI hearing loss in the left ear.  Such findings equate to a 10 percent rating under Table VII.  38 C.F.R. § 4.85.  The Board's analysis does not end here as the Veteran's left ear test results qualify for consideration under the first alternate method for rating exceptional hearing loss set forth above.  38 C.F.R. § 4.86(a).  That method yields a designation of Level XI in the left ear, which, when applied to the Level I hearing loss observed for the left ear, corresponds to a 10 percent rating under Table VII.  38 C.F.R. § 4.85.  Thus, even when the Veteran's left ear is analyzed pursuant to 38 C.F.R. § 4.86(a), the disability rating for his bilateral hearing loss is the same as when the standard method under 38 C.F.R. § 4.85 is applied.

This is so because Level XI is the highest level for hearing impairment so it cannot be calculated at any higher level.  However, the impairment in both ears is combined when determining the disability rating for hearing loss.  The Board has also considered the Veteran's consistent contention that he is totally deaf in the left ear.  The Board finds that the record establishes that the Veteran has profound sensorineural hearing loss of the left ear.  However, because the right ear does not meet the standard for a higher level of hearing loss, the evidence does not warrant a higher rating for bilateral hearing loss.

The Board notes that the Veteran asserts that he should be rated under 38 C.F.R. § 3.327 as indicated in his notice of disagreement.  However, 38 C.F.R. § 3.327 deals with reexaminations.  The Board finds that 38 C.F.R. § 3.327 is not applicable in this case.  The Veteran has undergone an adequate VA audiological examination.  The record reflects the existence and current severity of the Veteran's hearing loss disability.  Palczewski, 21 Vet. App. at 174.  Further, there is no evidence of an expected change to the Veteran's hearing loss that would trigger the need for another examination.  Id.

Having thus established that the evidence of record is sufficient for rating purposes, the Board finds that, in evaluating the Veteran's claim for a higher rating, the preponderance of the evidence is against the assignment of a higher rating for bilateral hearing loss.  To the extent that the Veteran's hearing is impaired, as the Veteran and his family members have asserted, the fact that his hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, under the Rating Schedule a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  Therefore, the preponderance of the evidence is against the claim and entitlement to an evaluation in excess of 10 percent is not warranted.

III. Other Considerations

Extraschedular Consideration

Further, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, as to his bilateral hearing loss, the evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss.  While the disability undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Board does not find that the Veteran's bilateral hearing loss interferes with his work beyond the interference contemplated by the currently assigned 10 percent rating.  The functional loss noted and self-reported by the Veteran, in essence, difficulty hearing people, is fully contemplated by the schedular criteria.  See 38 C.F.R. § 4.1.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that unlike the rating schedule for hearing loss the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  The Board finds that the August 2010 VA examiner addressed the Veteran's functional hearing impairment by noting the difficulties that he experienced.  The Veteran reported having to ask people to repeat themselves and routinely misunderstanding what is said at work and in his daily life.  The August 2010 VA examiner discussed the impact of his hearing loss on the ordinary conditions of daily life, as well as with employment, which has been considered in evaluating his service-connected disability under the VA Rating Schedule.  The rating criteria are therefore adequate to evaluate the bilateral hearing loss, and referral to the Director of Compensation and Pension Service for consideration of an extraschedular rating is not warranted.  

Unemployability Consideration

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  The Veteran has not reported or contended that his service-connected hearing loss renders him unemployable.  The VA examiner in August 2010 noted that the Veteran worked at a recreation center for over 20 years and at the Post Office for 16 years following service.  In this case, the Veteran has not alleged, and the record has not otherwise shown, that his hearing loss prevents him from obtaining and maintaining substantially gainful employment.  As such, further consideration of Rice is not required.  


ORDER

An evaluation in excess of 10 percent for bilateral hearing loss is denied. 



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


